Citation Nr: 1001267	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a January 2007 rating determination by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which granted a 30 percent evaluation for service-
connected PTSD.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

In October 2009, the Veteran submitted duplicate private 
outpatient treatment records dated in 2003.  A waiver of 
initial RO review was not received.  Because this evidence 
was previously submitted and already of record at the time of 
the last Supplemental Statement of the Case (SSOC), this will 
not preclude a decision by the Board at this time.  
Therefore, no additional action in this case is needed.  
38 C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
Veteran's PTSD is manifested by depression, anxiety, anger, 
social isolation, sleep impairment, short-term memory 
impairment, difficulty with social and industrial 
interactions, hypervigilance, occasional flashbacks, and poor 
concentration.  These symptoms produce occupational and 
industrial impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent disability rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis

The Veteran's PTSD is currently rated as 30 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2009).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA and private treatment notes 
and examination reports.  Early medical evidence in 2005 is 
primarily comprised of records of counseling sessions; 
medications prescribed; and a record of behavior observed by 
medical staff.  PTSD symptoms consistently shown in these 
records include depression, anxiety triggers, sleep 
disturbance, nightmares, hypervigilance, occasional 
flashbacks, impaired concentration and memory, social 
isolation, and anger.  However these records also show the 
Veteran indicated an improvement in his mood with medication.  
Also of record are several Global Assessment of Functioning 
(GAF) scores, which range from 63 to 65 and an assessment 
that the Veteran's PTSD was moderate to moderately severe.  

Following a VA psychiatric examination in December 2006, the 
examiner rendered an Axis I diagnosis of moderate major 
depressive disorder and mild PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 59.  He reported the 
Veteran's psychiatric symptoms included anger, difficulty 
around crowds, occasional hypervigilance, periodic 
distressing memories, exaggerated startle response, a lack of 
interpersonal relationships, and depression.  The Veteran 
admitted to having occasional passing suicidal thoughts, but 
denied having any particular plan to harm himself.  The 
examiner noted that the PTSD symptoms occurred occasionally 
and presented a mild to moderate level of distress with anger 
and depression prevalent most of the time.  The depression 
however appeared to be enduring and caused moderate 
difficulty on a daily basis.  The Veteran had been employed 
for the past five years as an apartment manager, which he was 
able to do without difficulty since he could work from home 
for the most part.  In terms of his relationship with others, 
the Veteran had been married twice, once for seven years and 
the second time for five years.  He had two children that he 
got along with fairly well.  He denied close friends and 
reported being impulsive with money. 

Also of record is a statement from the Veteran's readjustment 
counselor, dated in April 2007.  In this statement, the 
counselor offered his opinion as to the current severity of 
the Veteran's PTSD.  He indicated that the Veteran's level of 
functioning had been overestimated.  He noted that recently 
the Veteran had described difficulties in confronting others 
in his duties as an apartment manager, and that as a result 
he let a tenant go several months without paying rent.  The 
counselor opined the Veteran's description of extensive 
avoidance and depression reflected a moderate to serious 
degree of occupational and interpersonal impairment.  He then 
concluded the Veteran's disturbance of motivation and mood 
was more comparable to a 50 percent disability rating 
according to the rating criteria.  

The Veteran underwent VA examination in March 2009, following 
which the examiner rendered an Axis I diagnosis of PTSD and 
major depressive disorder and assigned a GAF score of 50.  
The examiner recounted the Veteran's history of psychiatric 
symptoms, focusing primarily on the degree and quality of his 
social relationships as well as his problems related to 
occupational functioning.  The examiner commented that the 
Veteran only worked part-time in a family business, which was 
basically a donated job.  He was also easily angered and 
preferred isolative activities as he had trouble tolerating 
social interactions.  The Veteran also had difficulties with 
decreased concentration and increased tardiness.  The 
examiner concluded the Veteran had reduced reliability and 
productivity due to disturbance of motivation and mood, 
depressed mood, anxiety, and difficulty maintaining 
relationships.

In July 2009, the Veteran's counselor submitted a second 
statement in which he again reiterated that the quality of 
the function and emotional health of the Veteran had been 
overestimated.  He detailed the current severity of the PTSD 
symptoms, noting that the Veteran no longer participated in 
leisure activities that he previously enjoyed such as wood 
working and reading.  In addition, although the Veteran's 
mother and brother lived in the area, the frequency and 
quality of interaction with them was cursory at best.  The 
counselor opined that the Veteran's current level of 
impairment and recently reduced GAF score of 50 constituted a 
worsening of his condition and as a result he should be 
entitled to increased disability compensation to reflect this 
deterioration.  

The Board notes that the evidence of record otherwise 
consistently shows the Veteran's affect was congruent with 
mood, speech was normal and thought processes were linear and 
goal-directed.  It was repeatedly found that he was well 
oriented to person, place and time.  No examiner reported 
impairment of thought process, nor have they observed 
delusions, hallucinations, psychosis, or impairment of 
judgment, abstract thinking or suicidal/homicidal ideation.  
The Veteran has required no inpatient psychiatric treatment.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 50 percent disability rating for PTSD.  
Although he experiences symptoms from both the 30 and 50 
percent rating criteria, the descriptions of his symptoms, 
during both VA examinations, reasonably show that his PTSD 
results in occupational and social impairment with reduced 
reliability and productivity.  The clinical findings of 
record describe experiences, thoughts, and emotions due to 
the Veteran's PTSD that interfere in his daily functioning 
and relationships with others.  Specifically, anxiety and 
chronic depression significantly affect the Veteran's ability 
to establish and maintain effective work and social 
relationships.  So although he has a job, he is only able to 
maintain employment due to the patience and understanding of 
his family.  However, these relationships were somewhat 
strained by the Veteran's irritability and tendency towards 
social isolation.  

Thus in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms more nearly approximate 
moderate to severe social and occupational impairment, or a 
50 percent disability rating, but no higher.  While his 
ability to maintain social contacts is diminished, it is not 
productive of the complete inability to establish or maintain 
effective relationships of a severity that is indicative of a 
70 percent rating.  The Board also acknowledges the Veteran's 
problems with anger, but notes he has no recent history of 
violent behavior.  In addition he has indicated occasional 
passive suicidal thoughts, but no suicidal or homicidal 
ideations have been indicated.  Although the Veteran's 
constant depression is another relevant consideration in 
evaluating the extent of psychiatric disability, this was 
most often described as moderate to moderately severe and by 
the Veteran's own admission, his mood was improved on 
medication.  

Other symptoms required for a higher 70 evaluation are 
neither complained of nor observed by medical health care 
providers, including obessional rituals, illogical, obscure, 
or irrelevant speech, or impaired impulse control.  The 
medical evidence largely demonstrates that the Veteran 
presented with appropriate affect.  There is no evidence of 
psychotic symptoms or cognitive deficits.  In general he was 
adequately groomed and able to take care of himself 
physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  Such findings 
are consistent with the rating criteria required for a 50 
percent evaluation, and do not approximate the criteria 
required for assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that various 
VA medical personnel, who have examined the Veteran on an 
outpatient basis for treatment purposes or have evaluated him 
to assess the nature, extent and severity of his service-
connected PTSD, have estimated GAF scores between 50 and 65.  
The most recent score of 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Therefore, this GAF 
score is consistent with the symptomatology noted, and does 
not provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

The Board has also considered the Veteran's testimony 
provided during his Travel Board hearing in August 2009.  He 
essentially reiterated previously submitted information 
regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  However, inasmuch 
as the objective evidence does not otherwise substantiate his 
subjective complaints, his testimony alone does not suffice 
to assign a higher rating for his service-connected PTSD.

The current level of disability shown is encompassed by the 
rating now being assigned herein and, with due consideration 
to the provisions of 38 C.F.R. § 4.7, an even higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that 
since service connection has been in effect, a 50 percent 
disability rating, and no more, is warranted. 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in January 2006, March 2006, and September 
2006, the RO informed the Veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Veteran's claim 
for an initial higher rating for PTSD is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007).  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in December 2006 and March 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate, as they provided sufficient 
detail to rate the Veteran's service-connected psychiatric 
disability, including a thorough discussion of the effect of 
the Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary compensation; 
the appeal is granted to this extent only.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


